Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 21, 2020

                                     No. 04-19-00534-CV

                                 EP ENERGY COMPANY,
                                       Appellant

                                               v.

  STOREY MINERALS, LTD., Maltsberger/Storey Ranch, LLC, and Rene Barrientos, Ltd.,
                                 Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 18-05-00083-CVL
                       The Honorable Russell Wilson, Judge Presiding

                                        ORDER

        On October 15, 2019, we issued an order stating that this appeal is abated because EP
Energy Corporation is in bankruptcy. Appellees/Cross-Appellants have now filed a motion to
reinstate the appeal. A certified copy of an order lifting the automatic stay is attached to the
motion. See TEX. R. APP. P. 8.3(a).

        We therefore GRANT the motion to reinstate. This appeal is reinstated on the docket of
this court. The reporter’s record is due on or before May 21, 2020.



                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court